Citation Nr: 0102236	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
November 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the service medical records (with the 
exception of the separation examination) have not been 
obtained.  The record indicates that the RO made one request 
to the National Personnel Records Center (NPRC) for the 
veteran's service medical records in January 1999.  There is 
no indication that the NPRC ever responded to this request.  
Nor does it appear that the RO sent a second request 
following the lack of response.  

Under the new duty to assist law, attempts to obtain records 
from a Federal department or agency shall continue until such 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

On remand, the RO should send further requests to the NPRC 
for the veteran's service medical records.  Id.  A response 
from the NPRC must be received before it is assumed that the 
duty to assist with respect to obtaining these records from 
the NPRC has been discharged.  See VBA Fast Letter 00-87.  

The veteran has reported having his hearing loss evaluated at 
the Long Beach, California VA Medical Center (VAMC).  In 
particular, he reported being evaluated there by Dr. FS, and 
that this physician diagnosed him with a hearing impairment 
that could have been caused by military exposure to weapons 
firing.  




The RO obtained records from the Long Beach VAMC; however, on 
remand, it should attempt to obtain records from this 
facility again, as it is unclear, in light of the reported 
statement from Dr. FS that is not on file, as to whether all 
records were obtained, and because the record indicates that 
he has continued to receive treatment there.  

The veteran reported treatment at Pioneer Hospital, Artesia 
Medical, and Galatin Medical Group, but has subsequently 
indicated that these records had been destroyed.  Therefore, 
the duty to assist does not attach to these records.  See id; 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

However, the veteran has reported private medical evaluation 
of his hearing loss at Memorial Medical Center by Dr. LD (in 
the 1990s) and Dr. RW (in the 1980s); and Dr. HJ in 1989.  It 
does not appear that an attempt to obtain these records has 
been made, and there is no indication from the record they do 
not exist or otherwise cannot be obtained.  Therefore, they 
should be obtained as they are relevant to the issue on 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The veteran testified to having his ears treated in the 1950s 
at Cleveland General Hospital.  Transcript, p. 2.  He was 
unclear as to whether he was actually treated or evaluated 
for hearing loss at this facility.  Tr., p. 3.  However, 
because of the passage of time, the Board is of the opinion 
that it would be prudent to obtain such evidence, as there is 
a reasonable possibility that such assistance would aid in 
substantiating the claim.  Id.  

While it appears that the veteran may have already submitted 
all available hearing test results from his place of 
employment, the RO should, on remand, ensure that all such 
records have been obtained in light of the fact that the 
record only contains such tests from 1990 and 1999, and it 
was indicated that such testing dated back to 1978.  Id.  

The veteran indicated in his substantive appeal that the U.S. 
Army Safety Center (either by through their mailing address 
or website) would be able to verify that he did not have any 
hearing protection during the duties he performed that 
exposed him to loud noises.  

It is questionable whether such evidence would provide any 
real aid in substantiating the issue of whether the veteran's 
hearing loss was incurred in service.  There is also no 
indication from the record, including an examination of the 
U.S. Army Safety Center's web site and the veteran's 
communications with this facility, that the U.S. Army Safety 
Center keeps records dating back to the 1950s regarding the 
use or lack of use of hearing protection at a particular 
station, base, or fort.  Therefore, the Board is of the 
opinion that the duty to assist does not require that a 
request for verification of whether hearing protection was 
provided to the veteran's unit be made to the U.S. Army 
Safety Center.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The new duty to assist law also requires the providing of a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case at hand, the record indicates that the veteran 
has a current bilateral hearing loss disability.  He has also 
contended that this hearing loss resulted from in-service 
noise exposure.  

There is no medical evidence on file addressing the etiology 
of the veteran's current hearing loss disability.  Therefore, 
on remand, the RO should schedule a VA examination of the 
veteran's hearing loss to include an assessment of its 
etiology.  Id.  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  



In particular, the RO should obtain 
treatment records from Dr. HJ (as noted 
in the formal application for 
compensation or pension); Dr. LD 
(Memorial Medical), Dr. RW (Memorial 
Medical), and Cleveland General Hospital.  

The RO should also attempt to obtain any 
employment-related hearing tests and 
other pertinent records from Micro Mar 
Industrial Hearing & Pulmonary 
Management.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain all 
treatment records from the Long Beach 
VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should send another request to 
the NPRC for the veteran's service 
medical records.  The efforts to obtain 
these shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to 
be codified at 38 U.S.C. § 5103A(b)(3)).  


3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA audiology-ear disease 
evaluation of his bilateral hearing loss.  
In so scheduling the veteran for such 
examination, the RO should advise him per 
38 C.F.R. § 3.655 (2000) that failure to 
report for a VA examination(s) without 
good cause shown may adversely affect the 
outcome of his claim.

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner in this regard.  

Any further indicated special studies 
should be conducted.  The current 
severity of the veteran's hearing loss 
should specifically be determined by the 
use of controlled speech discrimination 
and puretone audiometry testing in 
accordance with 38 C.F.R. § 4.85 (2000).  

The examiner should review the veteran's 
available military and medical history, 
and upon doing so answer the following 
questions:



(a) Does the veteran have a current 
bilateral hearing loss disability for 
VA compensation purposes (38 C.F.R. 
§ 3.385 (2000)), and if so, what is 
its nature?

(b) Assuming that the veteran was not 
provided hearing protection while he 
was in the service, and after an 
evaluation and discussion of all 
available service documentation, or 
lack thereof, of hearing loss, 
(including the separation examination, 
which is currently on file), is it at 
least as likely as not that the 
veteran's current bilateral hearing 
loss disability was incurred in his 
military service? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000); Stegall, supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for bilateral 
hearing loss.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


